Pee Curiam.
This being an action for specific performance, in which a definite and specific contract is set up and sought to be enforced, and the proof submitted not clearly and satisfactorily establishing the contract alleged and sought to be enforced, and only tending to establish another and different contract, and there being no clear and satisfactory proof of any services rendered by the plaintiff to the intestate, the verdict of the jury finding in favor of the plaintiff and setting up the contract is contrary to law and evidence; and for this reason a new trial is granted.

Judgment reversed.


All the Justices concur, except Russell, C. J., and Gilbert, J., dissenting.

W. H. Fisher and J. G. Faust, for plaintiff in error.
Miles W. Lewis and Noel P. Parle, contra.